“Never forget” is a summons that has remained one of the most important watchwords of the international community since 1945. There is no question that the memory of the tens of millions of victims of the Second World War, the atrocities committed by the Nazis and their criminal policies of genocide enabled us to agree on a new world order that is still helping us to avoid another world war whose consequences would be disastrous for the entire planet. And yet today, unfortunately, we are closer than ever to crossing that dangerous line.
There can be no doubt that issues related to peace and security, sustainable development and climate change are some of the most pressing currently on humankind’s agenda and it is they that are being discussed most actively in international forums. We are actively seeking joint solutions to the many challenges facing the international community, such as terrorism, transnational crime, drug trafficking, human trafficking and illegal migration. At the same time, numerous new and emerging risks await the development of adequate and above all timely responses. It is becoming increasingly apparent that the capacities of individual or even groups of States are no longer sufficient to resolve these problems and save the world from disasters, whether military, economic or climatic.
Belarus is a State that believes that all of those global challenges require effective joint solutions on a similarly global scale. The key elements in that approach are ensuring that all States Members of the United Nations, without exception, participate in implementing the measures that we agree to, that all the available political, economic and intellectual resources are mobilized and that given its universal composition and mandate, the United Nations fulfils its role as a leader in uniting and coordinating international efforts. Unfortunately, we are dealing increasingly with the fact that the multilateral mechanisms of the United Nations are either not working or have stalled, becoming hostage to biased approaches, mutual recriminations or excessive ambitions. Cases involving the implementation of measures that undermine the norms and principles of international law, including the Charter of the United Nations, are increasing and doing serious damage to the multilateral approach.
Dozens of local conflicts are tearing the world apart, and many of them have the potential to ignite a new world war. We believe that both ongoing and frozen conflicts should be resolved through dialogue based solely on the fundamental principles of international law, including respect for the sovereignty and territorial integrity of States and for refraining from the use or threat of use of force. We now find ourselves in a situation of dangerous and conflicting realities. It is quite clear that we must find answers to our common challenges before those realities have catastrophic consequences. I think many will agree that this is not the way that the international community would like to celebrate the seventy-fifth anniversary of the United Nations next year. The anniversary summit should give us a powerful incentive to find those answers and above all should help to enhance the role of the United Nations in strengthening peace and security, restoring dialogue and trust and, most importantly, preventing the threat of conflict on a global scale. Belarus urges the world leaders who will gather in this Hall next year to dedicate the meeting to those issues. If the anniversary summit becomes just another protocol event, all of us — the Organization and all its members — will lose. The dreadful spectre of a third world war could become a reality.
In the past few years, Belarus has been taking concrete steps by actively insisting on the importance of avoiding confrontation and resuming a broad dialogue on key issues of international security. That dialogue would enable all of us, and especially the great Powers, to agree on a path for maintaining peace and finding a concerted response to the ever-growing number of global challenges. The events of recent months have affirmed the rightness of the approach of States such as Belarus that have consistently supported launching a new negotiation process similar to the Helsinki process of the mid-1970s, aimed at stabilizing international relations, strengthening international dialogue and improving predictability.
In August, the Intermediate-Range Nuclear Forces Treaty, one of the pillars of the modern disarmament architecture and a symbol of the end of the Cold War, ceased to function, creating a real danger that the types of missiles it covered, with a flying time of a few minutes, could be deployed in various regions of the world, including Europe. That will inevitably lead to a further increase in tensions and a new spiral of political and military confrontation, making the risk of a nuclear apocalypse more likely. That is why we support immediate concerted action to preserve the Treaty’s achievements in our shared home, the European continent. At the High-level Conference of Heads of Counter-Terrorism Agencies of Member States, held on 3 September in Minsk with the theme “Countering terrorism through innovative approaches and the use of new and emerging technologies”, President Alexander Lukashenko of Belarus declared that Belarus, as a full- fledged signatory to the Intermediate-Range Nuclear Forces Treaty, has not withdrawn from it and does not intend to produce or deploy such missiles unless its security threatened.
President Lukashenko has called for an initiative to develop a declaration on the part of responsible countries on the non-deployment of intermediate- and short-range missiles in Europe. We propose starting work on preparing a draft declaration as soon as possible and call on all States on both sides of the Atlantic that care about the fate of humankind to support us in that initiative. The United Nations and the Organization for Security and Cooperation in Europe could be suitable platforms for that work. In our view, a key element of the declaration would be clear and firm commitments on the part of States to refraining from producing or deploying intermediate- and short-range missiles on their territory. We realize that implementing this initiative will require political will and a difficult negotiation process. But as a Latin saying has it, viam supervadet vadens — that is, to get to the end of the road, one has to keep walking — because, after all, there was a time when treaties banning chemical and biological weapons or reducing nuclear and conventional arsenals also seemed an impossible dream.
Every year we hear, including from this rostrum, more and more about the growing role of technology in the modern world. On the one hand, new technologies are emerging that open up unprecedented opportunities for progress in many areas of human life. On the other, there is the risk that technologies and resources could be used for criminal purposes. The recent drone attacks on infrastructure in Saudi Arabia, which only further destabilize the situation in the Middle East and in the Gulf region in particular, are a clear example of that. Belarus firmly condemns such acts, regardless of their perpetrators. The great Albert Einstein once said, very appositely, that “technological progress is ... like an axe in the hands of a pathological criminal.”
The fact is, we are at the beginning of a long-term global process that people are already calling a technological arms race. The danger is that forces of evil are just as likely to exploit that race as forces of good, and it is our job to do everything possible to ensure that evil has no chance whatever to dominate. In the current context of tensions and growing competition between countries, cyberspace is increasingly becoming an arena of confrontation. We are constantly hearing about destructive hacker attacks. That all speaks to the scale of the threats in that area, and also to how crucial it is that we expand inter-State digital cooperation and improve mutual trust in the information arena.
Speaking in Minsk at the Conference of Counter-Terrorism Agencies, President Lukashenko proposed the establishment of a linked digital neighbourhood based on concluding bilateral and multilateral agreements for ensuring international information security. The key elements in the agreements could be the notions of digital sovereignty and neutrality, as well as the non-interference of countries in one another’s information resources. Digital sovereignty should guarantee a State’s ability to control its information space, prevent and block cyberattacks, and reliably protect its critical digital infrastructure. Digital neutrality would imply that countries would undertake no actions in cyberspace that would be detrimental to other States’ security. Such agreements could ultimately lay the groundwork for developing international rules for responsible conduct in cyberspace. Through these agreements, as President Lukashenko put it, waves of digital security could be launched, strengthening ties between countries and enhancing the effectiveness of concerted action against terrorist threats in cyberspace. Belarus is ready to develop cooperation and strengthen ties in the area of international information security with every country in the world, and especially its neighbours.
The global economy has also been affected by the turbulence in today’s world, becoming increasingly feverish as the scope of digital trade and financial flows grows ever greater. Economic cooperation at the regional level is growing and people’s welfare is improving in many parts of the world. Significant regional integration initiatives are being implemented. There are also many problems in this area, however. Political differences between countries are taking the form of protectionism and sanctions. Speculation in financial markets continues. Artificial barriers have been created to prevent a number of countries from joining the World Trade Organization. The world’s leading economies are engaged in a full-scale trade war, which only makes it harder to solve problems and increases the risk of real war. The language of unilateral coercive measures, which has no place in the United Nations, remains a reality in relations with a number of countries, including freedom-loving Cuba.
All of that leads to another acute problem, which is the inequitable nature of economic globalization. In the opinion of many, it has not turned out to be the rising tide that lifts all boats. What actually happens is that the rich get richer and the poor get poorer. The potential for cooperation between regional economic blocs is not being fulfilled. That issue deserves special attention. Some analysts predict that the future global order will be a world built around regions rather than major Powers. Indeed, life has shown us that wherever regional integration is successful, the chances of political fragmentation diminish.
We firmly believe that regional processes must cooperate effectively with one another. Belarus is an actively participant in various regional integration blocs. Moreover, for a number of years we have consistently worked to establish partnerships and cooperation among integrating alliances. In Minsk in 2020, as President of the Eurasian Economic Union, Belarus plans to host its first forum on the Sustainable Development Goals (SDGs), in cooperation with the Eurasian Economic Commission. That will not only help the countries that our partners in the Eurasian bloc to synchronize watches and share their experiences on issues related to achieving the Sustainable Development Goals, it will also enable the Eurasian Economic Union region to speak with its own unique voice in the global debates on the implementation of the 2030 Agenda for Sustainable Development, raise common issues and help to highlight our States’ diversity. As a matter of principle, Belarus believes that regional economic organizations must be actively involved as effectively as possible in efforts to implement the SDGs, in order to help coordinate the economic policies of regional blocs’ member States. That can create a multiplier effect for national economies, which are the backbone of the entire system of regional and global sustainability. Progress in that direction, along with Belarus’s proposal for a comprehensive dialogue on security, could be an important contribution to overcoming our geopolitical uncertainty.
I would like to focus on one more important topic. Against the backdrop of the world’s ever-increasing population and the resulting growth in the exploitation of the Earth’s limited resources, we can see that the problem of climate change is becoming more acute. We are probably very close to a point of no return if we do not take decisive action. The efforts of the international community to reduce emissions are so far clearly lagging behind the devastating processes of climate change. The Climate Action Summit, which was recently held at the United Nations Headquarters, offers hope for consolidating the international community’s efforts and implementing meaningful initiatives to reduce emissions. As a responsible participant in the collective efforts to combat climate change, Belarus intends to make an unconditional commitment to reduce its greenhouse-gas emissions by a minimum of 35 per cent of its 1990 levels by 2030 and will exclusively use its own resources to do so. Launching an incentivizing mechanism for the transfer of advanced knowledge and technologies to developing countries, along with climate investments, would be a powerful driver for the transition to a low-carbon economy.
Today, on the eve of its anniversary, the United Nations and the whole world are facing their next important frontier. We will be able to cross that symbolic boundary if we can succeed in finding the right answers to our existing and emerging challenges on the politics, economy and technology fronts. To that end, it is more crucial than ever that we restore confidence in relations between States at the global and regional levels. We must learn once again how to be good neighbours and solve problems together in our home, our planet. Belarus is ready to continue to contribute in that regard, in every format and on various platforms, including in Minsk. The important thing is that we work to make our world a calmer, fairer and cleaner place and to give our peoples hope for peace and prosperity.
